THIS action was brought to review a decision of the Director of Revenue making a deficiency assessment against plaintiff in error under the Emergency Retail Sales Tax Act of 1935 (S.L. '35, c. 189). The proceedings and the questions arising herein are in all respects the same as those involved in the case of Zook v. Perkins,118 Colo. 464, 195 P.2d 962. The cases were considered together by the Director of Revenue and the trial court, and the same conclusion reached there and here; consequently, our decision in the Zook case is applicable and controlling in the present one.
The judgment is affirmed.